                              Case 7:19-cv-06706-KMK Document 33 Filed 01/09/20 Page 1 of 1



& A S S OCI A TE S re
,.\ TTORS-f.Y5   ,\ T   LAW
                                   4545 Northwestern Drive   I Zionsville, IN 46077
                               ,   OFFICE 317.363 .2400      I FAX 317 .363 .2257 I schuckitLAW com



           January 9, 2020                                                                   MEMO ENDORSED
                                                                                                                    VIAECFONLY

           The Honorable Kenneth M. Karas
           U.S . District Court, Southern District ofNew York
           Federal Building and United States Courthouse
           300 Quarropas Street
           White Plains, NY 10601-4150

                        RE:          Zalmen Lebron vs. Trans Union, LLC, et al
                                     U.S. District Court, Southern District of New York
                                     Case No. 7:19-cv-06706-KMK

           Dear Judge Karas:

           Trans Union, LLC ("Trans Union") respectfully requests that its counsel be granted leave to appear
           by telephone at the Rule 16 Conference currently scheduled in the above-captioned matter for
           January 16, 2020 at 12:15 p.m.

           Good cause exists to grant Trans Union leave to appear by telephone as it otherwise will be
           required to incur the expense for its chosen counsel to travel from Zionsville, Indiana, to White
           Plains, New York, and thus, Trans Union will incur significant travel costs and attorneys' fees to
           appear in person. Trans Union assures the Court that counsel can and will meaningfully participate
           by telephone in all respects as may be necessary.

           Trans Union has contacted all Parties regarding this request and no Party has objected.


                                                                                            Respectfully,




                                                                                             Camille R. Nicodemus
           CRN/
           Cc: All counsel of record via ECF
